The judgment of the court was pronounced by
Slidell, J.
Winthrop, Conrad Sf Adams, are sued as endorsers on a promissory note. There was judgment of non-suit as to the endorsers, and the plaintiff has appealed.
We are of opinion that notice of protest has not been sufficiently proved. The plaintiff offered in evidence a certified copy of the notarial certificate of protest, in which the notary certifies that, on the 26th inst., he put (he notice for Conrad into the post office, and served the notices upon Adams Sf Winthrop, personally. This certificate coutains no date of month or year, and it is impossible for us to say to what month and year the expression 26th inst. is referable, unless we deduce it, by conjecture, from the circumstance that the copy of notice contained in the certificate bears date, June 26, 1841. But this is too loose to justify a judgment against the endorsers. The notice might have been dated in June, and yet not have been mailed or served in that month.

Judgment affirmed.